ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Though the amendments to the independent claims would overcome the rejection based on Keshavamurthy and Hasegawa.  However, after reviewing previously cited references, the claims do not appear to be patentable over the prior art.  U.S. Patent Application Publication Number 2019/0289610 by Ju et al. (cited on 892 with 3/2/20 Office Action) shows that the architecture taught by Keshavamurthy could have the base stations 107 that have overlapping coverage areas.  Ju and Keshavamurthy are both disclosures by the same applicant regarding the same architecture and therefore there combination would be self-evident.  Modifying Keshavamurthy to have the base stations provide overlapping coverage areas would not affect the operation of the Keshavamurthy reference in any manner.  The claims do not specify any detail about how the first and second digital representations “collaborate to collectively provide service” so the handoff described by Keshavamurthy would read on the breadth of this limitation.
	Further, U.S. Patent Application Publication Number 2018/0063261 by Moghe et al. (cited on 892 with 3/2/20 Office Action) shows two nodes collaborating collectively to provide service to a vehicle where a vehicle profile is sent to a next predicted node in the path of the vehicle.  It would be obvious to combine Moghe with Ju to show that nodes could provide convergent coverage areas because such teachings would not change the operation of Moghe in any manner.
	As to the amendments to claims 6 and 13, the applicant still has not provided any description of how a digital representation would be split.  The amendment fails to meet the written description requirement because it is impossible to determine what the applicant was in possession of because it is not described how digital representations are split in such a way that those of skilled in the art would have an idea of what the applicant’s invention actually does.

	Finally, Moghe would read on the breadth of claims 6, 7, 13, and 14 because describes that a profile can have subcomponents in the form of apps and services (paragraph 36).  These components are split from the profile when they are considered in paragraph 39, for example, and they are merged in the creation of the profile in paragraph 36.  Such interpretations are consistent with the breadth of the claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442